UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6565



SCOTTY HUGHES,

                                              Plaintiff - Appellant,

          versus


SUPERINTENDENT GINN, Superintendent of Greene
Correctional Center; MR. ELLIS, Road Squad
Leader at Greene Correctional,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-99-94-5-BR)


Submitted:   November 9, 1999          Decided:     November 19, 1999


Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scotty Hughes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Scotty Hughes appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Hughes v. Ginn, No. CA-99-94-5-BR (E.D.N.C.

Apr. 6, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2